                     Case 1:19-cv-00096-TS Document 15 Filed 10/01/19 Page 1 of 1


AO 450 (Rev.5/85) Judgment in a Civil Case




                                  United States District Court
                                                District of Utah


MCKENZIE HUFFAKER, personally, as
guardian of J.H. and A.H., and as
personal representative of the ESTATE
OF PERRY HUFFAKER AND SARAH
HUFFAKER; CADEN HUFFAKER;
LEROY HUFFAKER; KATHRYN
HUFFAKER; GREG PAYNE; and
CLAUDIA PAYNE,
                                   Plaintiffs            JUDGMENT IN A CIVIL CASE
                                   v.

EAGLE FUEL CELLS, INC. aka                               Case Number: 1:19-CV-96 TS-DBP
EAGLE FUEL CELLS-ETC. INC.
aka/dba EAGLE TECHNOLOGIES CO.,
                                   Defendant




           IT IS ORDERED AND ADJUDGED


           that Plaintiff’s action is dismissed without prejudice.



October 1, 2019                                      BY THE COURT:
Date

                                                     _____________________________________
                                                     Ted Stewart
                                                     United States District Judge
